DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-30 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However upon further consideration, new grounds of rejection are made in view of Zhang (U.S Pub # 20170124103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11, 15-16, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S Pub # 20130117240) in view of Lin (U.S Pub # 20170230459) and in further view of Zhang (U.S Pub # 20170124103).
With regards to claim 1, Taylor discloses a method for uploading a first snapshot of a data object to an accessible data store, the method comprising: 
identifying, within data of the data object, a first set of data blocks of the first snapshot, wherein the first set of data blocks includes at least a first block and a second block, and each block of the first set of data blocks includes data that is different from data of a corresponding block of a previous snapshot of the object that was taken previous to the first snapshot ([0167] determine the incremental difference between blocks of two snapshots); 
encoding, within first metadata for the first snapshot, an indication of a first snapshot identifier for the first snapshot and an indication of the first block ([0067] delta encoding of changes including a set of metadata that has recently changed. Can be used to identify file metadata and file data that has changed duo to recent write operations); 
and in response to determining that the data store has again become accessible subsequent to the data store becoming inaccessible while uploading the incomplete first snapshot ([0143] upon failure of a cloud controller, the backup cloud controller can immediately begin receiving data requests): 
generating a second snapshot identifier for a second snapshot of the data object ([0143] whenever each cloud controller receives new data, it sends incremental metadata snapshots and incremental data snapshots containing the new data to a cloud storage system.); 
Taylor does not disclose however Lin discloses:
subsequent to uploading the first block to the data store while uploading the first snapshot, and in response to determining that the data store has become inaccessible while uploading the first snapshot ([0097] upload block API may include an authentication failure exception, an invalid volume ID exception, an invalid snapshot ID exception, an invalid data version exception, a checksum error exception): 
encoding, within the first metadata for the first snapshot, an indication that the first snapshot is an incomplete snapshot ([0086] include a snapshot progress parameter to indicate the percentage of the snapshot that has been uploaded at this upload); 
subsequent to terminating uploading the incomplete first snapshot ([0141] allow deletion of an in-progress snapshot);
an indication of the second block, and an indication that the second snapshot is a complete snapshot ([0089] indicate the snapshot is completed with this upload. [0095] a data chunk token is an identifier for a unit of data that was uploaded).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor by the block api system of Lin to track blocks that are being uploaded.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize APIs to block storage services to act as an interface between a clients and a remote data store (Lin [0023]).
	Zhang discloses:
	uploading the second block to the data store while uploading the second snapshot ([0075] to avoid omitting the data regarding the preceding virtual machine snapshot creation, check whether the preceding snapshot is created successfully. If the preceding online snapshot failed, combining the previously failed snapshot file with the current created virtual machine snapshot file if it is determined that the preceding online snapshot is failed, and using a second snapshot file obtained through the combination as the snapshot data to be uploaded); and
encoding, within second metadata for the second snapshot, an indication of the second snapshot identifier, and an indication that the second snapshot is a complete snapshot ([0070] combine the renamed top file Disk.snp1.delta generated during the preceding snapshot creation with the renamed top file Disk.snap2 generated during the current snapshot creation to form a second snapshot file “snap2”. Then, the “snap2” is uploaded to the file management server, and the metadata describing the “snap2” is uploaded to a Glance component in the OpenStack architecture).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor and Lin by the system of Zhang to upload first snapshot data combined with second snapshot data.
	One of ordinary skill in the art would have been motivated to make this modification in order to form a current second snapshot file if the preceding snapshot is created unsuccessfully and uploading the second snapshot file.
	Claims 11 and 21 correspond to claim 1 and are rejected accordingly. 
	With regards to claim 5, Taylor further discloses:
uploading the third block to the data store while uploading the second snapshot ([0143] upload each incremental snapshot including the blocks that have changed).
	Taylor does not disclose however Lin discloses:
encoding, within the second metadata, an indication of the third block ([0089] indicate a snapshot including the block has been uploaded).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor by the block api system of Lin to track blocks that are being uploaded.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize APIs to block storage services to act as an interface between a clients and a remote data store (Lin [0023]).
Claims 15 and 25 correspond to claim 5 and are rejected accordingly.
With regards to claim 6, Taylor further discloses:
in response to receiving a request to upload a third snapshot of the data object to the data store, generating a third snapshot identifier for the third snapshot of the data object ([0167] each incremental data snapshot); 
identifying, within the data of the data object, a second set of data blocks of the third snapshot, wherein the second set of data blocks includes at least an updated version of the first block and an updated version of the third block, and each block of the second set of data blocks includes data that is different from data of a corresponding block of at least one of the incomplete first snapshot or the complete of the object ([0167] incremental data snapshot representing blocks that have changed from one snapshot to another); 
uploading the updated version of the first block and the updated version of the third block to the data store while uploading the third snapshot ([0168] upload updated blocks).
	Taylor does not disclose however Lin discloses:
encoding, within third metadata for the third snapshot, an indication of the third snapshot identifier ([0086] snapshot id), an indication of the updated first block, an indication of the updated third block, and an indication that the third snapshot is a complete snapshot ([0095] upload block API may include one or more data chunk tokens that are an identifier for a unit of data that was uploaded).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor by the block api system of Lin to track blocks that are being uploaded.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize APIs to block storage services to act as an interface between a clients and a remote data store (Lin [0023]).
Claims 16 and 26 correspond to claim 6 and are rejected accordingly.
Claims 2-4, 12-14, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S Pub # 20130117240) in view of Lin (U.S Pub # 20170230459) and in further view of Zhang (U.S Pub # 20170124103) and Duan (U.S Pub # 20100281324).
With regards to claim 2, Taylor further discloses:
encoding, within the first metadata, the indication of the first block based on the first label for the first block indicating that the first block is an acknowledged block  ([0080] metadata includes information that indicates whether the disk block has already been successfully uploaded).
Taylor does not disclose however Duan discloses:
in response to uploading the first block to the accessible data store while uploading the first snapshot, generating a first label for the first block that indicates that the first block is an outstanding block ([0056] after a block is sent, it enters the outstanding state); 
prior to determining that the accessible data store has become inaccessible while uploading the first snapshot, receiving a first acknowledgment signal from the data store that indicates a receipt of the first block while uploading the first snapshot ([0056] While the block is in the "outstanding" state, it is either acknowledged, then placed in the "discarded" state or transitioned to the "waiting-for-retransmission" state); 
in response to receiving the first acknowledgment signal, transitioning the first label for the first block to indicate that the first block is an acknowledged block ([0056] While the block is in the "outstanding" state, it is either acknowledged, then placed in the "discarded" state or transitioned to the "waiting-for-retransmission" state); and 
encoding, within the first metadata, the indication of the first block based on the first label for the first block indicating that the first block is an acknowledged block  ([0056] While the block is in the "outstanding" state, it is either acknowledged, then placed in the "discarded" state or transitioned to the "waiting-for-retransmission" state).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor, Lin and Zhang by the system of Duan to keep track of block states as they are being transferred. 
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an apparatus for wireless communication to limit a loss of blocks of data exchanged between devices (Duan [0005]).
	Claims 12 and 22 correspond to claim 2 and are rejected accordingly.
	With regards to claim 3, Taylor further discloses:
prior to determining that the accessible data store has become inaccessible while uploading the first snapshot, uploading the second block to the data store while uploading the first snapshot ([0161] uploading each block); 
foregoing encoding, within the first metadata, an indication of the second block based on the second label for the second block indicating that the second block is an outstanding block (Taylor [0161] for instance, in one system metadata may not be updated to reflect migrations).
Taylor does not disclose however Duan discloses:
in response to uploading the second block to the accessible data store while uploading the first snapshot, generating a second label for the second block that indicates that the second block is an outstanding block ([0056] after a block is sent, it enters the outstanding state).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor, Lin and Zhang by the system of Duan to keep track of block states as they are being transferred. 
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an apparatus for wireless communication to limit a loss of blocks of data exchanged between devices (Duan [0005]).
	Claims 13 and 23 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Taylor further discloses:
encoding, within the second metadata, the indication of the second block based on the second label for the second block indicating that the second block is an acknowledged block ([0080] metadata includes information that indicates whether the disk block has already been successfully uploaded).
Taylor does not disclose however Lin discloses:
uploading the second block to the data store while uploading the second snapshot based on the second label for the second block indicating that the second block is an outstanding block ([0070] data can only be uploaded to the earliest outstanding snapshot of a given volume).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor by the block api system of Lin to track blocks that are being uploaded.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize APIs to block storage services to act as an interface between a clients and a remote data store (Lin [0023]).
Duan discloses:
receiving a second acknowledgment signal from the data store that indicates a receipt of the second block while uploading the second snapshot ([0053] ack signal that indicates a successful reception); 
in response to receiving the second acknowledgment signal while uploading the second snapshot, transitioning the second label for the second block to indicate that the second block is an acknowledged block ([0056] it is either acknowledged, then placed in the "discarded" state or transitioned to the "waiting-for-retransmission" state).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor, Lin and Zhang by the system of Duan to keep track of block states as they are being transferred. 
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an apparatus for wireless communication to limit a loss of blocks of data exchanged between devices (Duan [0005]).
	Claims 14 and 24 correspond to claim 4 and are rejected accordingly.
Claims 7, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S Pub # 20130117240) in view of Lin (U.S Pub # 20170230459) and in further view of Zhang (U.S Pub # 20170124103), Yamasaki (U.S Pub # 20070180208) and Patwardhan (U.S Pub # 20200019466).
With regards to claim 7, Taylor does not disclose however Lin discloses:
in response to identifying within the first metadata that the first snapshot is an incomplete snapshot, foregoing accessing previous metadata for the previous snapshot ([0163] snapshot progress API may be used asynchronously or synchronously during the upload to report the snapshot progress).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor by the block api system of Lin to track blocks that are being uploaded.
One of ordinary skill in the art would have been motivated to make this modification in order to utilize APIs to block storage services to act as an interface between a clients and a remote data store (Lin [0023]).
Yamasaki discloses:
in response to receiving a request to delete the second snapshot of the data object, accessing the first metadata for the first snapshot, the second metadata for the second snapshot, and the third metadata for the third snapshot ([0069-0070] to delete a second generation snapshot, differential data “Y” and “Z” representing the difference between a first and second snapshot, and the second and third snapshot are utilized);
in response to identifying that the third metadata includes the indication of the updated version of the first block and that the second metadata does not include an indication of the first block, deleting the first block of the first snapshot and the indication of the first block in the first metadata ([0071] difference between the first generation snapshot and the third generation snapshot); 
in response to identifying that the third metadata does not include an indication of the second block and that the second metadata includes the indication of the second block, foregoing deleting the second block of the second snapshot and foregoing deleting the indication of the second block in the second metadata ([0070] differential data “y” that is not present in differential data “z” is also transferred to a secondary site).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor, Lin and Zhang by the system of Yamasaki to identify which blocks of data has changed between snapshots.
One of ordinary skill in the art would have been motivated to make this modification in order to accumulate differential data for snapshot generations (Yamasaki [0006]).
Patwardhan discloses:
in response to identifying that the third metadata includes the indication of the updated third block and that the second metadata does include the indication of the third data block, deleting the third block of the second snapshot and deleting the indication of the third block in the second metadata ([0078] receiving a third listing of blocks on the primary disk that have changed since the second snapshot, deleting the third snapshot).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor, Lin, Zhang and Yamasaki by the system of Patwardhan to delete a snapshot that includes data that have been updated. 
One of ordinary skill in the art would have been motivated to make this modification in order to reduce load on storage systems in connection with backups (Patwardhan [0003]).
Claims 17 and 27 correspond to claim 7 and are rejected accordingly.
Claims 8-9, 18-19 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S Pub # 20130117240) in view of Lin (U.S Pub # 20170230459) and in further view of Zhang (U.S Pub # 20170124103) and Patterson (U.S Pub # 20170031994).
With regards to claim 8, Taylor does not disclose however Patterson discloses:
wherein the indication of the first block in the first metadata is a first n-tuple that includes the first snapshot identifier as a first component and a logical address of the first bock as second component, wherein the first component is a more significant component than the second component ([0053] tuple includes a logical block address and snapshot id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor, Lin and Zhang by the system of Patterson to store relevant information according to a snapshot within a tuple. 
One of ordinary skill in the art would have been motivated to make this modification in order for reducing storage needs by replacing redundant instances of data units with some form of pointer to a single, or at most fewer, stored instances (Patterson [0002]).
Claims 18 and 28 correspond to claim 8 and are rejected accordingly.
With regards to claim 9, Taylor does not disclose however Patterson discloses:
wherein the first n-tuple represents a first key and the first metadata further encodes a second n-tuple that is a first value that is paired with the first key, the second n-tuple includes an identifier for a first data chunk that stores the first block as a first component and a value of a reference counter for the first data chunk as a second component, and the first and second metadata are encoded as key-value pairs in a copy-on-write (COW) B-Tree or a Log-Structured Merging Tree (LSM-Tree) ([0054] key-value DMap. Where the key is a tuple including the logical block address and snapshot id and the reference is a second tuple [0068] LSM tree).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor, Lin and Zhang by the system of Patterson to store relevant information according to a snapshot within a tuple. 
One of ordinary skill in the art would have been motivated to make this modification in order for reducing storage needs by replacing redundant instances of data units with some form of pointer to a single, or at most fewer, stored instances (Patterson [0002]).
Claims 19 and 29 correspond to claim 9 and are rejected accordingly.
Claims 10, 20, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S Pub # 20130117240) in view of Lin (U.S Pub # 20170230459) and in further view of Zhang (U.S Pub # 20170124103) and Sethuramalingam (U.S Pat # 10673716).
With regards to claim 10, Taylor does not disclose however 
employing a virtualized data center to identify the first set of data blocks, wherein the virtualized data center implements at least one of a virtual storage area network (vSAN), a virtual disk file system (vDFS), or a virtual machine (VM) ([Col. 3 lines 7-20] service provider network may utilize many VMs); and 
employing an uploader agent of the virtualized data center to upload the first block to the data store while uploading the first snapshot ([Col. 8-9 lines 62-15] request an agent to upload a block-based snapshot to a service provider).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Taylor, Lin and Zhang by the system of Sethuramalingam to store data within a virtualized data center.
One of ordinary skill in the art would have been motivated to make this modification in order allow various computing resources to be efficiently and securely shared by multiple customers (Sethuramalingam [Col. 1 lines 30-35]).
Claims 20 and 30 correspond to claim 1 and are rejected accordingly.
Conclusion
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166